DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 11/2/2021 has been entered. Claims 1-20 remain pending in this application. Applicant’s amendments have overcome the 101 rejection set forth in the Non-final office action mailed 8/3/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leismer (US PGPub 2003/0199795) in view of Marti et al. (US PGPub 2015/0352394).
Regarding claim 1, Leismer teaches a wearable device for providing therapeutic loading of a joint (see Fig. 1 and abstract), the wearable device comprising:
A first subassembly (see annotated Fig. 1, first subassembly being the lower, foot section of the device) comprising a first motor (Fig. 1, 105) coupled to an adjustable connecting element (see Fig. 1, motor connects to connecting element 130 via the foot plate 120), wherein the first motor is configured to apply a predetermined force in a predetermined direction to the joint through the adjustable connecting element (see paragraphs 11, 23 and 29, the vibrational energy generator 105 applies a predetermined vibration force along the length 110 that extends to the knee joint, the force being controlled by adjusting the speed of the motor, which the user would need to set. The force is also in a predetermined direction from the bottom of the foot through tissue length 110 in the predetermined vertical, linear direction as represented by arrow 110, see paragraphs 28-29, the “follower plate 215 is vibrated up and down by suitable driving structure”, the driving structure being the motor 105);
A second subassembly (see annotated Fig. 1, second subassembly being the upper, thigh section of the device) comprising an adjustable cuff (Fig. 1, 115) coupled to the adjustable connecting element (see Fig. 1, cuff 115 coupled to adjustable element 130), wherein the adjustable cuff is configured to be further coupled to an appendage adjacent to the joint (see Fig. 1, cuff 115 is coupled to the thigh, adjacent the knee joint); 

    PNG
    media_image1.png
    745
    827
    media_image1.png
    Greyscale

Annotated Fig. 1 of Leismer
Leismer does not teach a second motor configured to cause the joint to articulate according to a predetermined range of motion at a predetermined velocity
However, Marti teaches an analogous wearable device for leg rehabilitation (see Fig. 2 and paragraph 5) comprising a motor (Fig. 1, 108) configured to cause the joint to articulate according to a predetermined range of motion at a predetermined velocity (see paragraph 155; actuator 108 rotates link 106 about the knee axis; see paragraph 61 and Fig. 12; the controller 112 is used to control the articulation at a desired range and velocity).
Leismer and Marti both teach device for rehabilitation of the leg (see Leismer paragraph 8 and Marti paragraph 5) and Leismer teaches using the device in different leg positions (see Figs 5a and 5b and paragraph 35). Therefore, it would have been obvious to one skilled in the 
Regarding claim 2, Leismer, further teaches wherein a first end of the adjustable connection element (Fig. 1, 130) is coupled to the first motor (see Fig. 1, one end of 130 is connected to the foot plate, coupled to first motor 105), and a second end of the adjustable connecting element is coupled to the adjustable cuff (see Fig. 1, second end of 130 is connected to cuff 115).
Regarding claim 3, Leismer, as modified by Marti, further teaches wherein the second motor is disposed in the second subassembly (see annotated Fig. 1 of Leismer and Fig. 2 of Marti, the second motor is located at the thigh region of the device).
Regarding claim 4, Leismer, as modified, teaches all previous elements of the claim as stated above. Leismer does not teach wherein the second motor is disposed in the first subassembly.
However, Marti teaches an analogous wearable device for leg rehabilitation (see Fig. 2 and paragraph 5) wherein the motor may be attached at various locations (see paragraphs 57-58).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the second motor of the modified Leismer, to be located in the first subassembly, as Marti teaches that the actuators can be attached in various ways that would be obvious to one skilled in the art. Further, the device of Leismer has only a 
Regarding claim 5, Leismer further teaches wherein the joint is a knee joint and the appendage is a leg (see Fig. 1 of Leismer and paragraph 23, loading is along length of body at 110, including the knee and leg).
Regarding claim 7, Leismer further teaches wherein the adjustable connecting element comprises a strut constructed of rigid material (see Fig. 130 and paragraph 31; connecting element comprises rigid bar 410).
Regarding claim 10, Leismer, as modified by Marti, further teaches wherein the predetermined range of motion includes a flexing motion and an extending motion (see Marti paragraph 66 and Figs 6-7; Marti teaches taking the user through flexing and extending motion of the knee).
Regarding claim 11, Leismer further teaches wherein the first motor is configured to apply a push force in the predetermined direction against the strut (see Fig 1 and paragraphs 28 and 32-33, connecting member 130 applies a preload force along predetermined longitudinal direction 110, as motor 105 provides vibration force, a pushing force is applied to the rigid bar).
Regarding claim 14, Leismer, as modified, further teaches wherein the joint is an elbow joint (see Leismer paragraph 30; Leismer teaches the device can be used along the arm).
Regarding claim 15, Leismer, as modified, teaches all previous elements of the claim as stated above. Leismer does not explicitly teach a controller unit, the controller unit comprising 
However, Marti teaches an analogous wearable device for leg rehabilitation (see Fig. 2 and paragraph 5) comprising a controller unit (fig. 12) the controller unit comprising one or more processors, a memory coupled to the one or more processors, the memory configured to store instructions that, when executed by the one or more processors cause the one or more processors to control (see paragraph 62) at least the predetermined range of motion of the second motor, and the predetermined velocity of the second motor (see paragraph 61; the device controls actuator 108 to rotate second link member 106 at predetermined ranges of motion and velocity).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Leismer to include a control to control the motors, as taught by Marti, for the purpose of using a known method of controlling motors to create desired motion. As modified, the controller would also control the predetermined force of the first motor (see paragraph 33 of Leismer, leismer teaches controlling the strain along 110 with a feedback and control system; as modified it would be obvious to use one controller for the device for simplicity).
Regarding claim 16, Leismer, as modified by Marti, further teaches wherein the instructions stored in memory, when executed by the one or more processors, further cause 
Regarding claim 17, Leismer, as modified by Marti, further teaches wherein the controller unit further comprises a wireless communications module coupled to the one or more processors, wherein the wireless communications module is configured to transmit and receive data to a remote computing device according to one or more standard wireless networking protocols (see paragraph 62 of Marti, the controller can receive instructions from a network or remote device as well as send usage date to a remote device).
Regarding claim 18, Leismer, as modified by Marti, further teaches wherein the one or more standard wireless networking protocol comprises Bluetooth (see paragraph 62 of Marti).
Regarding claim 19, Leismer, as modified, further teaches wherein the controller unit further comprises one or more sensors and an analog-to-digital converter coupled to the one or more processors (see paragraph 62 of Marti, “the device may include various sensors that provides the controller module and subsequently the controller with information”, wherein the one or more sensors are adapted to generate one or more signals in response to body posture and position of an appendage (see paragraph 62 of Marti, the sensors measure force and angle data of the user, providing body and position data).
Regarding claim 20, Leismer, as modified, further teaches wherein the instructions stored in the memory of the controller unit, when executed, further cause the one or more .
Claims 6 rejected under 35 U.S.C. 103 as being unpatentable over Leismer (US PGPub 2003/0199795) in view of Marti et al. (US PGPub 2015/0352394) as applied to claim 1 above, and further in view of Chetlapalli et al. (US PGPub 2015/0366736).
Regarding claim 6, Leismer, as modified, teaches all previous elements of the claim as stated above and further teaches wherein the first subassembly is adjacent to a foot (see annotated Fig. 1 of Leismer above) and further comprises a foot plate (Fig. 1, 120). Leismer does not teach wherein the foot plate is coupled to a plurality of wheels, the plurality of wheels configured to roll upon a ground surface as the knee joint is articulated.
However, Chetlapalli teaches an analogous device for leg rehabilitation (see paragraph 3 and Fig. 4) wherein the device comprises a footplate (Fig. 4, 116) coupled to a plurality of wheels (see Fig. 2 and 4; wheels 104), the plurality of wheels configured to roll upon a ground surface as the knee joint is articulated (see paragraph 41).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the footplate of Leismer to comprise a plurality of wheels, as taught by Chetlapalli, for the purpose of allowing the user to perform continuous motion therapy to rehabilitate their limb (see paragraphs 3 and 41 of Chetlapalli).
Claims 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leismer (US PGPub 2003/0199795) in view of Marti et al. (US PGPub 2015/0352394) as applied to claim 1 above, and further in view of Leismer et al. (US PGPub 2012/0209156, hereinafter “Leismer2”).
Regarding claim 8, Leismer teaches all previous elements of the claim as stated above. Leismer does not teach wherein the adjustable connecting element comprises an elastic cable. 
However, Leismer2 teaches an analogous limb compression system (see abstract and Fig. 1) wherein an adjustable connecting element (Fig. 1, 36) comprises an elastic cable (see paragraph 30).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the connecting element of Leismer to have an elastic cable, as taught by Leismer2, for the purpose of using suitable material for providing a compression preload force to the user (see paragraph 30 of Leismer2).
Regarding claim 9, Leismer teaches all previous elements of the claim as stated above. Leismer does not teach wherein the adjustable connecting element comprises one or more compressible springs. 
However, Leismer2 teaches an analogous limb compression system (see abstract and Fig. 1) wherein an adjustable connecting element (Fig. 1, 36) comprises one or more compressible springs (see paragraph 33).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the connecting element of Leismer to have an 
Regarding claim 12, Leismer, as modified, further teaches wherein the first motor is further configured to apply a pulling force on the elastic cable (see Leismer paragraphs 32-33 and Leismer2 paragraph 30; the connecting element provides a preload force to the limb, when the first motor is activated, the vibrations provide a tensile force on the connecting element, now modified to comprise an elastic cable).
Regarding claim 13, Leismer, as modified, further teaches wherein the first motor is further configured to apply a compressive force in the predetermined direction to the one or more compressible springs (see Leismer paragraphs 28, 32-33 and Leismer2 paragraph 30; the predetermined direction is along longitudinal axis 110, the connecting element provides a preload force to the limb, when the first motor is activated, the vibrations provide a compressive force on the connecting element, now modified to comprise a spring).
Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive. 
Applicant argues that Leismer does not teach the limitation “wherein the first motor is configured to apply a predetermined force in a predetermined direction to the joint” as recited in claim 1. Applicant argues that paragraphs 23 and 29 of Leismer do not teach this limitation and that the vibrations emanating from generator 105 are not expressly described as having a predetermined direction. However, paragraphs 28-29 expressly teach a predetermined direction of vibration. Specifically, paragraph 28 states that the “follower plate 215 is vibrated 
Applicant further argues that it would not have been obvious to modify Leismer with the teachings of Marti. Applicant argues that the modification would destroy the Marti reference and that Marti teaches away from using a device as taught in Leismer. Applicant specifically points to paragraph 12 of Marti describing the issues with current therapy treatments applying an undesirable translational force to the knee joint.  However, this paragraph is not relevant to Leismer. Marti is describing prior art that drives the user’s leg along a horizontal track, this translational force of pulling and pushing a user’s leg along a track is not the same as the vibrational force applied by the foot plate of Leismer. The vibrational force is more targeted and is compressional between the user’s foot and knee, as opposed to the force that Marti is describing that articulates the knee joint in an undesirable way. 
Further, applicant is arguing a modification of Marti with Leismer, when the rejection is actually a modification of Leismer with Marti. The teaching of Marti do not destroy the Leismer reference. Applicant appears to be speculating that the joint rotation from Marti’s second motor could interfere with the transmission of vibrational energy across the joint, however, this speculation is not based on any teachings from either reference. The vibrational energy of Leismer is secured by the compression along the strap 130 that secures the device between the knee portion 115 and foot portion 120. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.G./Examiner, Art Unit 3785     

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799